** DISTRIBUTION OF FLOOD CONTROL ACT FUNDS ** The provisions of 62 Ohio St. 204 [62-204] (1971), governing the distribution of moneys received under the flood control act are applicable irrespective of when such moneys were received, or when a flood control project was initiated. The Attorney General has received your request for an opinion wherein you raise the following question: "Are the provisions of 62 Ohio St. 204 [62-204] (1971) applicable only to flood control projects to be built in the future or is it applicable to all existing such projects?" Title 62 Ohio St. 204 [62-204] (1972), provides: "The State Treasurer of Oklahoma is hereby authorized and required to distribute moneys now in his hands, or hereafter received by him under the provisions of Section 7 of the Flood Control Act of Con gress, approved August 18, 1941, as amended by33 U.S.C.A. Section 701c-3 in the following manner: "Such moneys shall be distributed by the State Treasurer at the end of each fiscal year to the county treasurers of counties wherein is located a federal flood control project, and shall be by said county treasurer of each county distributed as follows: one-fourth (2/4) shall be apportioned to the general fund of the county to be used for any lawful general fund purpose as and in the manner provided by law; the remaining three-fourths (3/4) shall be apportioned to the school district or districts wherein such lands leased under the provisions of 33 U.S.C.A. Section 701c-3 are located in the direct ratio to the number of acres of such leased lands within each district to the total number of acres of such leased lands located in all of the school districts of the county. Such funds, when received by the school district, shall be credited to the general fund as non-chargeable income." (Emphasis added) Title33 U.S.C.A. 701c-3 provides that 75 percent of moneys received by the United States during any fiscal year from the leasing of lands acquired by it for flood control purposes shall be paid to the State in which such property is situated. It goes on to specify that the states are to expend such moneys as their Legislature may prescribe, subject to enumerated statutory limitations, in the county, or counties, in which such property is situated. The Oklahoma Legislature has declared in 62 Ohio St. 204 [62-204] (1971), how it chooses to expend moneys received under the Federal Statute noted. Section 204 requires that the State Treasurer distribute such moneys to the county treasurers in each county "wherein is located a federal flood control project." It then provides how the county treasurers are to distribute their share of the funds. The important point for consideration is not when a federal flood control project is initiated, but what moneys are distributable according to the terms set forth in 62 Ohio St. 204 [62-204] (1971). Section 204, by its own terms, governs the State Treasurer's distribution not only of funds "hereafter received by him" under 33 U.S.C.A. 701c-3, but also of funds previously received under that Act which are "now in his hands." It is, therefore, the opinion of the Attorney General that your question be answered as follows: The provisions of 62 Ohio St. 204 [62-204] (1971), governing the distribution of moneys received under the flood control act are applicable irrespective of when such moneys were received, or when a flood control project was initiated.  (MARVIN C. EMERSON)